Citation Nr: 1200895	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  11-08 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a back disability, to include lumbosacral sacroiliac disorder.

2. Entitlement to service connection for a neck disability, to include cervicalgia.

3. Entitlement to service connection for tinnitus.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from April 1973 to August 1975.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2010, a statement of the case was issued in March 2011, and a substantive appeal was timely received in March 2011.  

The rating decision in March 2010 also denied service connection for depression and broken teeth.  In the notice of disagreement received in April 2010, the Veteran disagreed with the denial of the service connection claim for broken teeth.  The statement of the case in March 2011 included the claims of service connection for broken teeth and depression.  The Veteran did not file a Form 9 appeal regarding his service connection claims for depression and broken teeth.  

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  At the time of his Board hearing, the Veteran withdrew his claim for TDIU and service connection claims for depression and broken teeth.  

The issues of service connection for a back disability and neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran experienced tinnitus in service and there is post-service continuity of symptomatology demonstrating a nexus between the Veteran's current tinnitus and the in-service tinnitus.  

2. On the record, during the November 2011 hearing before the undersigned, the Veteran withdrew his appeal of the issue of entitlement to TDIU.  


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

2. The criteria for withdrawal of the appeal for the claim of entitlement to TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during the November 2011 hearing before the undersigned, the Veteran withdrew his appeal to the Board concerning the issue of entitlement to TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting service connection for tinnitus, further discussion here of compliance with the VCAA is not necessary.

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidence and Analysis

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  Lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)). 

Lay evidence can be competent to establish a diagnosis when lay evidence (1) is competent to identify the medical condition, (2) reports a contemporaneous medical diagnosis, or (3) describes symptoms at the time which are later supported by a diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the determination, the benefit of the doubt is afforded to the Veteran. 

Considering the claim for service connection for tinnitus in light of the record and the governing legal authority, and resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted. 

The Veteran's DD 214 Form shows he was a security policeman in service.  In multiple statements and testimony in November 2011, the Veteran stated that he had ringing in his ears since service due to hitting his neck and head on a metal drain when he was struck by a car and from jet engine noise.  He indicated that he was guarding B52s and was approximately 10 to 15 yards away without hearing protection.  He noted that often there would be practice alerts where crews were brought out to fire the engines and guards would stand without hearing protection.  

Although the service treatment records and the medical evidence of record do not show tinnitus, the Board accepts the Veteran's assertions of in-service tinnitus and chronicity of symptoms as credible as he has consistently reported that he has had ringing of ears since service and there is nothing in the record to controvert his assertions.  As a lay person the Veteran is competent to report that he had tinnitus and tinnitus is a condition under case law where lay observation has been found to be competent.  Therefore, the Board finds that Veteran's statements and testimony to be competent and credible with respect to tinnitus beginning in service and continuing after service.  

Considering the totality of the evidence, including the Veteran's credible assertions of tinnitus during service, and continuous symptomatology since service, and the nature of the disability, the Board finds that the Veteran has tinnitus which is due to service.  Affording the Veteran the benefit of the doubt, the Board finds that the criteria for tinnitus are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.  

The appeal as to the issue of entitlement to TDIU is dismissed.  


REMAND

In multiple statements and testimony, the Veteran contends that his current neck disability and back disability is due to being hit by an automobile in service.  

Service treatment records show that in August 1974 the Veteran was hit by an automobile.  He was struck in the left flank, thrown over the windshield and hit the ground with his head.  He was subsequently treated for back pain and muscle strain.  Entries that same month show he had concussion syndrome and was recommended for a desk job.  

Private medical records in May 2007 show the Veteran had back pain which occurred six months earlier.  The assessment was low back syndrome.  In July 2007 private records show the Veteran was in a motor vehicle accident whereby he was struck by another vehicle in the right rear.  His body was thrown violently side to side and air bags were not deployed.  The diagnoses included cervical neuritis or radiculitis, thoracic sprain/strain and lumbosacral sacroiliac disorder.  Cervical and lumbar x-rays did not show fractures but did show muscle spasms.  X-ray of cervical spine also showed mild degenerative disc disease.  A private MRI in July 2007 showed diffuse spondylosis of the lumbar spine, causing relative spinal stenosis.  The Veteran was subsequently treated for ongoing pain in his neck and back.  VA x-rays in May 2010 and in October 2010 show severe L4-5 degenerative facet joint disease and mild canal stenosis.  

On VA examination in October 2010, the diagnosis was lumbar degenerative joint disease with spondylosis.  The examiner was of the opinion that as the only complaints of low back pain prior to the motor vehicle accident in July 2007 were in May 2007, the Veteran's in-service back resolved.  The examiner noted that he could not find additional treatment during service for back pain and a back disability was not noted on the separation examination.  

The Veteran's private chiropractic physician's office, in December 2010 indicated that Dr. P. treated the Veteran prior to his motor vehicle accident in July 2007.  It was noted that from February 2001, the Veteran was treated for his back conditions.  Lay statements received in March 2011 from the Veteran's friend, spouse and children indicate he had ongoing back and neck problems for many years.  
In November 2011, the Veteran testified that Dr. P. treated him in the 1970s but those records were not available.  The Veteran also explained that when he was examined in 2003 and 2005 by a private doctor he denied having pain because the purpose of the examinations was to retain his license as a truck driver and he did not want to be disqualified from his job.  

As the VA examiner in October 2010 concluded that the Veteran's back disability was not due to the accident in service based on a lack of continued in-service and post-service treatment and as additional evidence has been received since October 2010 showing a continuity of symptomatology, another VA examination is warranted to determine the nature and etiology of the current back disability.  

As for the neck disability, there is no medical opinion of record addressing the nature and etiology of the current neck disability.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the Veteran had a head injury in service and there is post-service evidence of a neck disability, under the duty to assist a VA examination is warranted to determine the etiology of the current neck disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination, with an orthopedic specialist to determine the etiology of his current back disability and neck disability.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current back disability and neck disability had its onset in service, or is otherwise the result of a disease or injury in service, including the accident in August 1974, when the Veteran was hit by an automobile, hit the ground with his head and was subsequently treated for back pain and muscle strain. 

The examiner must provide a rationale for the opinion rendered.  If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, for example, the in-service accident when the Veteran was hit by an automobile versus his post-service motor vehicle accident, when one cause is not more likely than any other to cause the Veteran's current back disability and neck disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

2. If the benefits sought on appeal remain denied, issue a supplemental statement of the case before the claims file is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


